Citation Nr: 0109162	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for a low 
back disability, as a result of VA medical treatment.

2.  Entitlement to an increased rating for post-operative 
hemorrhoids, with mild rectal stress incontinence, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946. 

In April 1988, the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C. 351 (now 38 U.S.C.A. § 1151 
(West Supp. 2000)) for a low back disability, as a result of 
VA medical treatment.  The veteran disagreed and perfected an 
appeal to the Board of Veterans' Appeals (Board).  In a 
January 1989 decision, the Board denied the veteran's claim.  
That decision is final.  

At an April 1994 hearing at the RO in connection with another 
claim, the veteran offered testimony regarding a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disability, as a result of 
VA medical treatment.  This matter is presently before the 
Board on appeal from an April 1995 rating action by which the 
RO denied that claim for compensation.  The veteran submitted 
a notice of disagreement (NOD) in July 1995 and the RO issued 
a statement of the case (SOC) addressing that issue in 
September 1995.  Although the RO informed the veteran in 
January 1996 that he needed to perfect his appeal by April 
1996, the Board finds that the veteran had already done so by 
submitting a statement in December 1995.  The RO again denied 
the claim in a December 1998 rating decision.  The Board 
finds, however, that the veteran has continuously pursued the 
most recent claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 since at least April 1994.  

The Board notes that in both the April 1995 and December 1998 
decisions, the RO addressed the underlying question of 
entitlement to 1151 benefits without specifically considering 
whether the previously denied claim could be reopened.  This 
is significant because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Although the veteran has not been provided 
the appropriate laws and regulations pertinent to 
establishing new and material evidence, it is not necessary 
since the Board decision is to reopen the claim and there is 
therefore, no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board finds that the veteran has also perfected an appeal 
from a March 1993 rating action by which the RO denied his 
claim for an increased rating for service-connected 
hemorrhoids.  The veteran submitted a NOD in June 1993 and 
the RO issued a SOC addressing that issue in July 1993.  The 
veteran perfected his appeal in an August 1993 statement.  In 
addition, he testified before personnel at the RO in April 
1994.  Although the Hearing Officer confirmed that rating 
action which denied an increased rating, the veteran's appeal 
was not forwarded to the Board.  


FINDINGS OF FACT

1.  Evidence submitted since the January 1989 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  In 1964, the veteran underwent a partial hemilaminectomy 
L5-S1 on the left with removal of a herniated nucleus 
pulposus.  

3.  After reviewing the appellant's medical history, a VA 
physician has opined that the veteran's current low back pain 
is not related to the treatment administered by VA in 1964, 
associated medical care or the presence of a foreign body in 
his anterior abdominal wall.  


CONCLUSIONS OF LAW

1.  The January 1989 Board decision, which denied service 
connection for entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for a low back disability is final.  
38 U.S.C.A. § 7104 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991) for a 
low back disability is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  

3.  The claim for benefits under 38 U.S.C.A. § 1151 for a low 
back disability, as a result of VA medical treatment is 
denied.  38 U.S.C.A. § 1151 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1989 decision, the Board denied compensation 
benefits pursuant to 38 U.S.C. § 351 for a low back 
disability as a result of treatment rendered by a VA hospital 
in 1964.  Evidence considered at that time included reports 
referable to the 1964 hospitalization, outpatient treatment 
records dated thereafter, the report of a December 1965 VA 
examination, records referable to a January 1966 VA 
hospitalization and a VA medical opinion.  The veteran 
contended that he had a pin overlying the left pelvis which 
was accidentally left there during the 1964 surgery and thus, 
was evidence of negligence on the part of VA treating 
personnel.  Based upon a review of the evidence of record, 
the Board found that immediately following surgery, there was 
improvement in the veteran's low back disorder.  Moreover, 
there was no evidence of the existence of a retained metallic 
fragment in the pelvic area before 1977.  The veteran was 
notified of that determination and that decision is now 
final.  

At an April 1994 hearing, the veteran offered testimony in 
support of his attempt to reopen the claim of entitlement to 
1151 benefits.  

Where there is a prior final Board decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened and the merits of the claim must be 
evaluated.  Elkins v. West, 12 Vet. App. 209, 218-9 (1999).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since January 1989 includes a November 
1998 opinion from the Chief, Neurosurgery at the VA Medical 
Center (VAMC) in Durham, North Carolina, who noted that he 
had reviewed the veteran's complete medical record and 
offered an opinion as to the relationship between the 
treatment received from VA in 1964 and the veteran's current 
back complaints.  As the evidence to reopen must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision", Hodge, 155 F.3d at 1363, the Board 
finds that this new evidence bears directly and substantially 
on the question of service connection.  Accordingly, as new 
and material evidence has been submitted, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disability is reopened and the Board will address 
the merits of the claim.  

Pursuant to 38 U.S.C.A. § 1151 (formerly § 351), where a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected.

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations by VA of 
the statute and regulations required evidence of negligence 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court), in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court.  
60 Fed. Reg. 14,222 (1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (1996), and 
codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97; 63 Fed.Reg. 31263 
(1998).

The claim on appeal in the present case was filed before 
October 1997, and therefore it must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the final 
regulation issued on May 23, 1996.  Thus, neither evidence of 
an unforeseen event nor evidence of VA negligence is required 
in order for this claim to be granted.

VA treatment reports associated with the record include a 
discharge summary detailing the veteran's hospitalization in 
January and February 1964.  During the course of 
hospitalization for treatment of a hemorrhoid condition, the 
veteran was evaluated for a three to four month history of 
left sciatica with paresthesia radiating down the posterior 
aspect of the left leg to the foot.  It was felt that the 
veteran had a herniated nucleus pulposus and during his 
hospitalization he underwent a lumbar myelogram which 
revealed a defect at the L5 interspace on the left.  He then 
underwent a partial hemilaminectomy L5-S1 on the left with 
removal of a herniated nucleus pulposus.  Postoperatively, 
the veteran was noted to be doing well.  He was noted to have 
received maximum improvement from surgery and experienced no 
pre-operative pain post-operatively.  

The veteran presented to a December 1965 VA examination at 
which time the examiner noted his history of disc surgery 
approximately two years prior and recorded complaints of some 
daily low back pain, aggravated by lifting.  The pain did not 
extend into the legs, but was confined entirely to the lower 
back.  The veteran reportedly used a corset which offered 
some relief, but did not relieve the pain completely.  
Physical examination of the low back revealed a well-healed 
surgical scar in the lower midline.  Mild tenderness was 
alleged on thumb pressure over the lower lumbar spine and 
there was moderate rigidity of the lumbar muscles.  Forward 
bending was restricted.  Straight leg raising to 90 degrees 
was negative bilaterally and knee and ankle jerks were 
normal.  The examiner noted no atrophy of either lower 
extremity and the veteran had no complaints regarding his 
legs.  X-ray studies of the lumbosacral spine revealed slight 
rotation with convexity to the left; minimal spurs were seen.  
The diagnosis was post-operative residuals of a herniated 
nucleus pulposus at L5 on the left with hemilaminectomy, 
symptomatic.  

The report of a January 1966 VA hospitalization for treatment 
of rectal stress incontinence included the report of an 
"essentially" negative intravenous pyelogram and an 
abdominal x-ray study which was noted to reveal no evidence 
of intra-abdominal calcifications or renal stones. 

In May 1971, the veteran complained of low back pain since 
the hemilaminectomy which had increased over the prior six to 
seven months.  Physical examination revealed a full range of 
motion of the spine, a healed laminectomy scar, and mild 
tenderness over the sacroiliac joints bilaterally.  The 
diagnostic impressions included chronic low back pain and 
obesity.  X-ray studies of the lumbar spine revealed that the 
vertebral bodies were in good alignment with well maintained 
interspaces and intact posterior structures.  

Diagnostic testing conducted in April 1972 included an x-ray 
of the abdomen which was noted to be underpenetrated because 
of the veteran's "enormity," however, no significant 
abnormalities were appreciated.  

A September 1972 x-ray study of the lumbar spine revealed no 
change from the April 1972 study.  

An April 1975 x-ray study of the lumbar spine was interpreted 
as negative. 

An x-ray study of the pelvis and left hip performed in 
January 1977 revealed the presence of a foreign body in the 
form of a needle superimposed over the left mid sacrum which 
was "probably artifactual."  

In June 1977, the veteran injured his back in a motor vehicle 
accident.

An April 1979 general surgical consult noted the presence of 
a needle in the abdomen.  It was judged to be benign.

The report of a November 1979 pelvic x-ray undertaken to 
determine the exact location, revealed the presence of a pin, 
lying slightly to the left of midline and far anterior.  A 
November 1979 chart entry included a review of inpatient 
films and noted that the pin was first seen in January 1977.  
The veteran's last surgery was in April 1969 and operative 
records referable to that surgery were reviewed and noted to 
be negative for any incorrect instrument counts.  The 
location of the pin was noted to be in the anterior soft 
tissues of the abdomen, not in the perineum.  

In August 1987, a barium enema series noted the presence of a 
pin overlying the pelvis.  The radiologist noted that this 
pin dated back on films to 1984.

Sometime shortly after November 1987, Nash General Hospital 
reported that x-rays from 1972 to 1979 had been sent to 
"Chapel Hill" but had not been returned.
 
In an October 1987 letter, a VA Acting Chief of the 
Department of Radiology at a VAMC noted that he had reviewed 
the veteran's medical records, including radiographic studies 
concerning the locations of a metallic foreign body.  It was 
noted that the first examination documenting the presence of 
the foreign body was dated in January 1977.  There was no 
radiographic evidence to suggest how the foreign body was 
placed; however, its marked anterior location on an April 
1984 film was thought to "cast doubt" that this could have 
originated from a back surgery done with the typical 
posterior incision.  

As noted hereinabove, recently submitted evidence includes a 
November 1998 opinion from the Chief, Neurosurgery at the 
VAMC in Durham, North Carolina, who offered an opinion as to 
the relationship between the treatment received from VA in 
1964 and the veteran's current back complaints.  The 
physician reviewed the veteran's medical history and 
commented on the 1964 surgery as well as subsequent medical 
findings.  The physician noted that in 1964, the veteran had 
undergone a laminectomy for left leg pain with excellent 
relief of that leg pain and there had been no clinical or 
symptomatic evidence of a radiculopathy since that time.  The 
veteran had complained of chronic low back pain which related 
to his initial injury which, in turn, necessitated the 1964 
laminectomy.  There was no evidence of a foreign body until 
approximately 1977 when a foreign body appeared in the 
subcutaneous region of the anterior abdominal wall.  The 
physician noted that while it was originally thought that the 
foreign body, variously described as a pin or needle, may be 
related to the 1964 spinal surgery, it is in fact anterior in 
location and "there is no possibility that it can be related 
to his spine surgery due to the location (since the spine 
surgery was done posteriorly and lateral films clearly 
localize the location of [the foreign body])."  The 
physician concluded that "[c]learly, there is no 
relationship of either this foreign body to either his 
laminectomy surgery, associated medical care or his chronic 
low back pain."

The veteran contends that the pin in his abdomen was left 
there during the 1964 back surgery and the presence of that 
pin is evidence of negligence on the part of VA treating 
physicians.  As to the question of causation central to this 
case, the veteran has submitted his own statements in support 
of his claim, but no competent evidence.   

Based upon a review of the evidence, the Board finds that 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a low back disability claimed to have 
resulted from VA medical treatment, is not warranted.  While 
the evidence shows that the presence of a metallic foreign 
body in the veteran's abdomen, there is no competent evidence 
which supports the conclusion that the needle or pin was left 
behind during the 1964 surgery.  Treatment records are 
negative for the presence of any foreign object until January 
1977, many years after surgery.  In addition to several 
medical opinions which document the location of that object 
as being in the soft tissues of the anterior abdomen, as 
opposed to the back, the December 1998 VA opinion 
specifically addressed whether there is any relationship 
between that foreign body and the veteran's low back and 
concluded that there is no causal relationship.  Although it 
is unclear exactly how the foreign body came to be present in 
the anterior abdominal wall, the opinion does indicate that 
the veteran's chronic low back pain is unrelated to either 
that foreign body or the 1964 laminectomy surgery.  

The veteran has not submitted a competent opinion contrary to 
that offered by the VA physician.  Although the veteran has 
offered his own opinion that his current back complaints are 
due to VA treatment, as a layperson, he is not competent to 
offer such medical opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of medical evidence which establishes an 
etiological relationship between the veteran's current low 
back complaints and VA treatment, the preponderance of the 
evidence is against the claim, and the appeal must be denied.  
38 C.F.R. § 3.358(c)(1), (2).

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In March and July 1999, the RO notified the 
veteran of the evidence necessary to support his claim.  
Thus, the duty to suggest evidence was met pursuant to 
38 C.F.R. § 3.103.  In addition, the RO has attempted to 
develop the record and has obtained the veteran's post-
service treatment records.  The veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Furthermore, the veteran's record has been 
examined by VA in connection with his claim.  Accordingly, 
the Board finds that the duty to assist has been fulfilled.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000). 

The Board also considered whether the Board's decision to 
reopen and reach the merits of this claim was prejudicial to 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board finds, however, that while the RO should have first 
held that new and material evidence has been submitted, the 
RO nevertheless conducted a merits based review of this 
issue.  Hence, as the RO has reached the merits, the Board 
does not find that the appellant is prejudiced by the 
decision to reach the merits of his claim at this time.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a low back 
disability, claimed as a result of VA medical treatment in 
1964 are denied. 


REMAND

The veteran contends that his service-connected post-
operative hemorrhoids, with mild rectal stress incontinence, 
are more severe than the current rating indicates.  As noted 
in the Introduction, the Board finds that the veteran 
perfected an appeal from a March 1993 rating action which 
denied his claim for increase.  

The Board finds that the current record is inadequate for 
evaluating the severity of the veteran's disability and a 
remand is required.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board also notes that because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
on remand, the RO should ensure that the notice and duty to 
assist provisions contained in the new law have been complied 
with.   See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, (2000).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to hemorrhoids since 
September 1992.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified sources which are not 
currently of record.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
evaluate the severity his post-operative 
hemorrhoids with mild rectal stress 
incontinence.  All indicated tests should 
be conducted.  The claims files must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
the examination and study of the case, 
the examiner should provide a thorough 
description of all current symptomatology 
of the veteran's hemorrhoids, to include 
anemia, fissures, occasional involuntary 
bowel movements, and/or symptoms 
necessitating the wearing of a pad.  A 
complete rationale for all opinions 
expressed should be provided.  The 
examination report should be typed and 
associated with the claims folder.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


